Citation Nr: 1100654	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for headaches.

4.  Entitlement to service connection for headaches, to include 
as secondary to the Veteran's service-connected right elbow 
disability.

5.  Entitlement to service connection for allergic rhinitis and a 
retention cyst of the right maxillary sinus.

6.  Entitlement to service connection for a psychiatric disorder.
 
7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 
1965.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in San 
Juan, Puerto Rico, that denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has 
previously been developed as a claim for anorexia.  However, the 
Court of Appeals for Veterans Claims has recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

Additionally, the Veteran's claims involving his cervical spine, 
lumbar spine, and headaches have not been characterized thus far 
as claims requiring new and material evidence.  Nonetheless, the 
Board notes that the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the underlying 
claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the Board here finds that the initial to be resolved 
is whether new and material evidence has been received to reopen 
these claims.  

The issues of entitlement to service connection for a 
disorder of the shoulders and throat, and entitlement to a 
total rating based on individual unemployability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received 
to reopen the claim for service connection for a cervical spine 
disorder, as well as entitlement to service connection for 
allergic rhinitis with a retention cyst of the right maxillary 
sinus, a psychiatric disorder, a stomach disorder, and headaches 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2004 rating decision denied service 
connection for a lumbar spine disorder.
	
2.  The evidence received subsequent to the February 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a lumbar 
spine disorder.

3.  An unappealed February 2004 rating decision denied service 
connection for headaches.
4.  The evidence pertaining to the Veteran's headaches received 
subsequent to the February 2004 rating decision was not 
previously received, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the claim.   

5.  The Veteran's right knee disorder was not manifested during 
service and is not otherwise shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's February 2004 rating decision that denied service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2010).
	
2.  New and material evidence has not been received to reopen the 
Veteran's claim for service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).

3.  The RO's February 2004 decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2010).

5.  The criteria for service connection for a right knee disorder 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case seeks service connection for a lumbar 
spine disorder, headaches, and a right knee disorder, among other 
conditions addressed by the remand portion of this decision.  He 
contends that his current disorders are the result of service.  

A.  New & Material Evidence Claims
In a February 2004 rating decision, the Veteran was denied 
service connection for both a lumbar spine disorder and 
headaches, and was advised of his appellate rights.  The Veteran 
did not appeal this decision and it became final.  In July 2007 
the Veteran filed a claim to reopen his previously denied claims 
for service connection for a lumbar spine disorder and headaches.  
For claims such as this received on or after August 29, 2001, a 
claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  Evidence is considered "new" if it was not of record at 
the time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

      1.  Lumbar Spine
In the February 2004 rating decision, service connection was 
denied for a lumbar spine disorder because the RO found the 
Veteran's service treatment records were silent for complaints, 
treatment, or diagnoses relating to his back, and no nexus 
opinion linking the condition to service was of record.  The RO 
noted that the Veteran's current back condition, status post 
lumbar laminectomy, L4-L5 left disc herniation with compression 
of the thecal sac, and L1-L2 disc herniation, was diagnosed many 
years after discharge.

Since the February 2004 decision, VA treatment records, private 
treatment records, records from the Social Security 
Administration, and VA examination reports for other conditions 
have been added to the claims file.  This evidence is new because 
it has not previously been submitted.
      
However, the evidence does not raise a reasonable possibility of 
substantiating the claim.  There is no dispute that the Veteran 
currently suffers from a back disorder, but the file remains 
devoid of evidence documenting the in-service incurrence of a 
back disorder, or relating the current condition to service.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records.  But Federal Circuit 
Court also went on to hold in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Here, there is 
very little lay evidence of record; there are essentially no 
statements containing descriptive information of the in-service 
incurrence of this disorder or its relationship to the Veteran's 
military service.  The Board has carefully and thoroughly 
reviewed all of the evidence of record but finds that the absence 
of any medical documentation supporting either the in-service 
incurrence of the disorder or of its relationship to service, 
combined with the lack of any substantive lay evidence in this 
regard apart from the Veteran's general assertions that service 
connection is warranted, does not warrant reopening the claim.

The only evidence possibly favorable to the Veteran's claim is a 
July 2007 private medical report which contains a list of the 
Veteran's ailments, including "intermittent pains in the lumbar 
region," which the provider stated the Veteran has "suffered 
from . . . since 1966."  This evidence meets the definition for 
new and material evidence, but it fails to raise a reasonable 
possibility of substantiation the claim as required under VA law.  
Service connection may be awarded for a "chronic" condition when 
(1) a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition); or (2) 
a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there is a 
showing of continuity of symptomatology after discharge, and 
medical evidence relates the symptomatology to the Veteran's 
present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Here, despite the July 2007 
report, the Board does not find that this theory of service 
connection reasonably applies to the claim.  The Veteran's 
service treatment records are devoid of any documentation of a 
lumbar spine problem, much less a "chronic" condition.  There 
is also a thirty-year gap in time from the Veteran's discharge to 
the beginning of the post-service medical evidence.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  Further, the July 2007 statement is a 
bare conclusion without any rationale or support.  The statement 
is further refuted by the remaining medical record which 
generally indicates an onset of back problems in the 1980s.  A 
July 1993 Social Security Administration report, for example, 
found that the onset was 1983.  For all of these reasons, the 
Board cannot find that the July 2007 report raises a reasonable 
possibility of substantiating the claim.  

In short, the evidence received since the February 2004 rating 
decision does not warrant reopening the claim for service 
connection.  For all of the above reasons, the Veteran's request 
to reopen his claim is denied.

      2.  Headaches
In the February 2004 rating decision, service connection was 
denied for headaches because the RO found that the headaches 
documented in the Veteran's service treatment records were a 
symptom of his rhinitis and that they resolved with no residuals.  
The RO further found that the Veteran's present headaches were 
not related to his service-connected right elbow condition, 
pursuant to a November 2003 VA examination report.

Since the February 2004 decision, VA treatment records, private 
treatment records, records from the Social Security 
Administration, and VA examination reports for other conditions 
have been added to the claims file.  This evidence is new because 
it has not previously been submitted.
The evidence is also material because a reasonable possibility of 
substantiating the Veteran's claim has been raised, and the 
evidence is not cumulative or redundant of existing evidence.  As 
discussed above, the file now contains a July 2007 private 
medical report which contains a list of the Veteran's ailments, 
including "intermittent headaches," which the provider stated 
the Veteran has "suffered from . . . since 1966."  However 
unlike the lumbar spine disorder above, the Veteran's service 
treatment records and the post-service medical evidence suggests 
a continuity of symptomatology.  The service treatment records 
contain documentations of headaches in March 1965 and twice in 
April 1965.  The Board disagrees with the RO's determination that 
the headaches were due to rhinitis as the March 1965 record 
indicates the headaches were of "? etiology," and the April 
1965 notes do not relate the headaches to rhinitis.  In fact, 
skull x-rays were ordered to help assess the etiology of the 
condition.  Since service, headaches have been documented 
intermittently throughout the years.  For example, on VA 
examination in June 1966 the Veteran reported having headaches 
once per week.  On VA examination in June 1994 the Veteran was 
found to have tensional headaches, tension headaches were 
documented in VA treatment records of April 1995 and March 2004, 
and on VA examination in August 2007 he was diagnosed with 
"recurrent" headaches. Further, the November 2003 VA examiner 
noted that the current headaches are "similar to those initially 
described for the first time by Veteran during active duty in 
1965."  

In sum, the Board finds the July 2007 report probative as to a 
continuity of symptomatology for the Veteran's headache condition 
and raises a reasonable possibility of substantiating the claim, 
unlike for his lumbar spine condition.  As such, the Veteran's 
claim for service connection for headaches is reopened. 

B.  Service Connection Claim
At the outset, the Board will first address a theory of 
presumptive service connection available for the Veteran's claim 
for service connection for a right knee disorder.  Certain 
diseases, chronic in nature, may be presumed to have been 
incurred in service, if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been 
identified as a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  Here however, the Board 
finds that the Veteran is not entitled to this type of 
presumptive service connection for his right knee disorder 
because there is no documentation of a right knee disorder from 
within one year of the Veteran's service separation. 

Turning to the theory of direct service connection, this requires 
evidence of (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

Here, a current diagnosis has been established.  In a July 2007 
private medical report, for example, the Veteran was diagnosed 
with arthralgia of the right knee.
However, the Veteran's service treatment records are silent for 
documentation of a right knee condition.  The records reveal no 
complaints, symptoms, or treatment in this regard.  In addition, 
there are no nexus opinions of record linking the condition to 
service.  The Board further notes that there are essentially no 
lay statements containing descriptive information of the in-
service incurrence of this disorder or its relationship to the 
Veteran's military service.  The Board has carefully and 
thoroughly reviewed all of the evidence of record but finds that 
the absence of any medical documentation supporting either the 
in-service incurrence of the disorder or of its relationship to 
service, combined with the lack of any substantive lay evidence 
in this regard apart from the Veteran's general assertions that 
service connection is warranted, does not justify an award of 
service connection.  

The Board notes that a VA examination has not been conducted for 
this claim.  However, the Board finds that the evidence, which 
reveals that the Veteran did not have a right knee condition 
during service and does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As 
service and post-service treatment records provide no basis to 
grant the claims, and in fact provide evidence against the 
claims, the Board finds no basis for a VA examination or medical 
opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of these 
claims hinge on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disabilities would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and his 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 61 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of these claims for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) 
(West 2002 & Supp. 2009).

Finally, the Board notes that service connection may be awarded 
for a "chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Here, as with his lumbar spine claim discussed above, the July 
2007 private medical report indicates that the Veteran has 
suffered with a right knee disorder since 1966, but the Board 
does not find this theory of service connection applicable to the 
claim.  Again, the Veteran's service treatment records are devoid 
of any documentation of a right knee problem, much less a 
"chronic" condition.  There is also a thirty-year gap in time 
from the beginning of the post-service medical evidence and the 
Veteran's discharge.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Further, aside from the July 2007 report 
itself, the post-service medical record is nearly silent for any 
documentation of a current right knee problem.  As such, service 
connection is also not warranted under this theory of 
entitlement.  The Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in January 2008 and 
April 2009 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letters also provided the appellant with information concerning 
the evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

With specific regard to the Veteran's new and material evidence 
claims, the Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addresses notice requirements specific these 
claims.  Essentially, under Kent, the Veteran must be apprised as 
to the requirements both of the underlying service connection 
claim, as well as the definitions of new and material evidence.  
Kent further requires that the notice inform the Veteran as to 
the basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  Here, the January 
2008 letter from the RO sets forth the elements of a service 
connection claim and includes the complete standard for new and 
material evidence for a claim filed on or after August 29, 2001, 
which applies to the Veteran's case.  This letter also provides 
notice of what evidence would be necessary to reopen the 
Veteran's claims based on the previous denials.  For all of these 
reasons, the Board finds that duty to notify and duty to assist 
have been satisfied.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
treatment records and post service treatment records have been 
obtained.  He was afforded the opportunity for a personal 
hearing.  As previously discussed, a VA medical opinion has been 
deemed unnecessary in this case.  The Board does not have notice 
of any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a lumbar spine disorder, and the 
appeal is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for headaches is reopened.

Service connection for a right knee disorder is denied.




REMAND

Additional development is necessary for the Veteran's claims for 
entitlement to service connection for allergic rhinitis with a 
retention cyst of the right maxillary sinus, a psychiatric 
disorder, a stomach disorder, and headaches, as well as whether 
new and material evidence has been received to reopen the claim 
for service connection for a cervical spine disorder.

As for the new and material evidence claim, the Board notes that 
VA must comply with all duties to notify and assist the appellant 
with his claim.  The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See, 38 U.S.C.A. 
§5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  Here, the Veteran was never sent a notification letter 
discussing the application of the regulations pertinent to his 
cervical spine claim.  The January 2008 letter issued fails 
mention this claim in any way.  VCAA notice must be provided.  
Further, as this claim involves new and material evidence, the 
Veteran must be apprised as to the requirements both of the 
underlying service connection claim, as well as the definitions 
of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Kent further requires that the notice inform the Veteran 
as to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  Adequate 
notice must be provided.

As for the service connection claims, a remand is required in 
order to afford the Veteran a VA examination to determine the 
nature and etiology of his disabilities.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of allergic rhinitis 
and a retention cyst of the right maxillary sinus, documented, 
for example, on VA examination in March 2008.  Service treatment 
records document sinus, allergy, and nasal problems in December 
1964 through March 1965, and May 1965.  While VA examinations 
have been conducted for this claim, none contain a nexus opinion.  
Such an opinion must be sought.  

As for his psychiatric disorder, the Veteran has been diagnosed 
with chronic anxiety reaction, documented, for example, in a July 
2007 private medical report.  A service treatment record of 
November 1964 documents that the Veteran was "nervous and 
jumpy."  It appears he was diagnosed with depression.  As for 
his stomach disorder, the Veteran has s current diagnosis of 
peptic acid illness, documented, for example, in the July 2007 
private medical report.  Stomach problems are documented in 
service treatment records of November 1964, twice in March 1965, 
and November 1965.  No medical opinion has been sought for either 
of these disorders.

As for his newly reopened claim for service connection for 
headaches, the Veteran was diagnosed with recurrent headaches on 
VA examination in August 2007, for example.  Headaches are 
documented in service treatment records of March 1965 and twice 
in April 1965.  As discussed above, a November 2003 VA examiner 
has made some association between the in-service headaches and 
the current disorder.  A definitive opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's cervical 
spine claim, send him a letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  This letter 
should further apprise him of the full and 
complete definitions of new and material 
evidence, and of the unique character of 
the evidence required to reopen his 
previously adjudicated claim for service 
connection for a cervical spine disorder 
pursuant to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Afford the Veteran adequate time 
to respond.

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of 
following conditions:
	a.  allergic rhinitis and retention 
cyst of the right 
                maxillary sinus
	b.  a psychiatric disorder
	c.  a stomach disorder
	d.  a headache disorder

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related to 
his active service.
		
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claims.  If 
the claims remain denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


